NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


BRAXTON MARVIN BENTLEY PIERSON, )
DOC# C05942,                    )
                                )
          Appellant,            )
                                )
v.                              )               Case No. 2D17-5168
                                )
STATE OF FLORIDA,               )
                                )
          Appellee.             )
                                )

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Susan Maulucci, Judge.



PER CURIAM.

              Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.